DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 7 October 2021, with respect to the objections to claims 3-8 and 10-11 have been fully considered and are persuasive.  The objection of 8 July 2021 has been withdrawn. 

Applicant’s arguments with respect to the 112(b) rejection of claim 6 have been fully considered and are persuasive.  The rejection of 8 July 2021 has been withdrawn. 

Applicant's arguments filed 7 October 2021 with respect to the anticipation rejection of claim 1 have been fully considered but they are not persuasive. Applicant argues that Thies’s hatch 2 is not a collision element. However, the hatch 2 fulfills each limitation of the collision element present in the claims. Applicant further argues that the sequence of events during a collision involving the instant invention is different from the collision sequence involving the locking invention disclosed by Thies. However, though these differences may exist, there is no patentable distinction recited in the instant claim language. Applicant also argues that Thies does not disclose that the unlocking lever is moved with respect to and collides with the collision element when a collision force acts on the unlocking lever. However, Col 2 Para 5 of .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thies (US-8864184-B2).

(20 Figure 1) with a lid (7 Figure 1), for a vehicle interior, comprising: 
a first stop (9 Figure 2); 
a locking element (6 Figure 2) with a hook (17 Figure 2), wherein for locking the locking mechanism the hook is pivotable (about axis 19, Figure 2) from a first position (Figure 4) into a second position (Figure 2) and vice versa and, in the second position, the hook engages behind the first stop at least in part; and 
a collision element (2 Figure 2) arranged in relation from the locking element such that the locking element is moved relative to and collides (Col 5 PP 2) with the collision element when a force (15 Figure 5) exceeding a predefined value acts one of directly or indirectly on the locking element, 
wherein the collision element and the locking element are configured such that the impact of the collision element on the locking element that occurs during the collision prevents an unlocking of the locking mechanism after the collision. (“The detent means may, in the event of an incident, plastically and/or elastically deform and therefore also possibly act in a locking manner.” Locking by means of plastic deformation prevents an unlocking of the locking mechanism after the collision. [Col 2 Line 49])

With regards to claim 2, Thies discloses a locking mechanism according to claim 1, 
characterized in that the locking element (6 Figure 5) is moved into a self-retaining, particularly a latched position (Figure 5) on a second or a third stop (the edge of 2 that engages with 16 of the locking element, Figure 5) due to a deformation or a displacement of the locking (“The detent means may, in the event of an incident, plastically and/or elastically deform and therefore also possibly act in a locking manner.” [Col 2 Line 49])

With regards to claim 3, Thies discloses a locking mechanism according to any one of claims 1 and 2, 
characterized in that upon collision, the locking element is plastically deformed (“The detent means may, in the event of an incident, plastically and/or elastically deform and therefore also possibly act in a locking manner.” [Col 2 Line 49]) in such a way that the locking element positively and/or frictionally engages the first stop. (Figure 3 shows that after a collision the locking element 6 is prevented from pivoting. Therefore, attempting to open the lid, via the arc 3 of Figure 1, would bring the locking element 6 into positive engagement with the first stop 9.)

With regards to claim 4, Thies discloses a locking mechanism according to any one of claims 1 and 2, 
characterized by a second stop (the edge of 2 that engages with 16 of the locking element, Figure 5) that the locking element (6 Figure 5) additionally engages positively and/or frictionally after a collision with the collision element (Figure 5 shows the positive engagement).

one of claims 1 and 2, 
characterized in that the locking element (6 Figure 5) comprises a spring (14 Figure 3) which exerts a force on the locking element in order to pivot the locking element into or to keep it in the second position (Figure 3).

With regards to claim 8, Thies discloses a locking mechanism according to any one of claims 1 and 2, 
characterized by a lock aperture (The space between first stop 9 and the edge of 2 that engages with 16 of the locking element, Figure 5), wherein the locking element has a first section (17 Figure 5) comprising, in cross-section, a lateral extension (16 Figure 5), which substantially corresponds to a width of the lock aperture, wherein the collision element and the locking element are configured such that during a collision of the locking element with the collision element, the first section of the locking element plunges into the locking aperture at least partially and frictionally engages the lock aperture (Figure 5).

With regards to claim 9, Thies discloses a locking mechanism according to claim 5, 
Characterized in that the first stop (9 Figure 5) is arranged (First stop 9 forms one boundary of the profile of the lock aperture, Figure 5) on the lock aperture (The space between first stop 9 and the edge of 2 that engages with 16 of the locking element, Figure 5).

one of claims 1 and 2 (specifically claim 1), 
characterized in that the locking element (6 Figure 5) comprises a second hook (16 Figure 5) and the collision element (2 Figure 5) and the locking element are configured such that when the locking element collides with the collision element the second hook engages behind a third stop (the edge of 2 that engages with 16 of the locking element, Figure 5) at least in part.

With regards to claim 11, Thies discloses a storage compartment, 
comprising a box with (20 Figure 1) an engagement aperture (The opening created in Figure 8), a pivotable lid (7 Figure 1) for closing the engagement aperture and a locking mechanism (6 Figure 1) according to any one of claims 1 and 2, characterized in that the locking element is pivotally connected (about axis 19, Figure 2) with the lid and the collision element (2 Figure 2) is rigidly connected to the box or forms a part of the box.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is	 not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thies alone.

With regards to claim 6, Thies discloses a locking mechanism according to any one of claims 1 and 2.
Thies is silent on whether the predefined value of the force is at least 15 N.
However, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Therefore, it would have been obvious to one of ordinary skill in the art to select components to achieve predefined force values of at least 15N. One would have been motivated to achieve these force values to ensure activation of the collision state only during a collision.

With regards to claim 7, Thies discloses a locking mechanism according to any one of claims 1 and 2, 
wherein the locking element is preferably made of a first plastic (Col 3 Line 20) or comprises a first plastic and the collision element is preferably made of a second plastic (Col 3 Line 20) or comprises a second plastic. 
Thies is silent on whether a liquid limit of the locking element is lower than a liquid limit of the collision element.
However, Thies states that “The detent means may, in the event of an incident, plastically and/or elastically deform and therefore also possibly act in a locking manner” (Col 2 Line 49). As Thies describes the detent means as deforming under accident conditions due to a collision with the collision element, it must be that collision element has a higher liquid limit .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noah Horowitz, whose telephone number is (571)272-5532. The examiner can normally be reached Monday - Friday, 11:00AM - 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAH HOROWITZ/Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675